Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces executive changes TORONTO, May 7 /CNW/ - W. Shaun Jackson, President & Chief Executive Officer of Kingsway Financial Services Inc. is pleased to announce the appointment of Scott Wollney to President and Chief Executive Officer of Lincoln General Insurance Company ("Lincoln General"), following the retirement of John Clark, and the appointment of Lisa Gelsomino as President of Avalon Risk Management, Inc. ("Avalon"), succeeding Scott Wollney. Mr. Wollney was a co-founder of our Avalon subsidiary over 10 years ago and has over 18 years experience in transportation related and surety insurance. He has been President of Avalon since 2002, providing strategic direction and leadership during the company's expansion. Avalon is an insurance agency and currently operates 10 offices across the United States representing several insurance companies, including Lincoln General. Mr.
